Argued April 15, 1931.
This was a petition to open a judgment which was confessed in the name of the Marshall Federal Bakery, by George Fitzhonts. He, with J.E. Marshall, conducted the business under the above name.
Mrs. Mabel Marshall, the wife of J.E. Marshall, furnished the capital, or at least secured it, for the firm. She petitions to open the judgment, alleging that she owned the business and that George Fitzhonts had no authority to confess the judgment and was not a partner in the enterprise. Depositions were taken and the court came to the conclusion that she was not the owner of the business, but was merely *Page 310 
a creditor. The conclusion reached by the court was justified by the testimony submitted. Mrs. Marshall, being a mere creditor of the concern, had not, under the facts as presented to the court, any standing to ask that the judgment be opened. "It is only a non-assenting partner that can call in question the validity of a judgment confessed by his copartner for a firm debt": Erwin's Appeal, 39 Pa. 535; Hamilton's Appeal, 103 Pa. 368; Evans v. Watts, 192 Pa. 112; Grier  Co. v. Hood, 25 Pa. 430.
The order of the court is affirmed.